Citation Nr: 1230428	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  05-41 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for headaches.

3. Entitlement to an initial disability evaluation in excess of 10 percent for a left knee disability. 

4. Entitlement to an initial disability evaluation in excess of 10 percent for a right knee disability.

5. Entitlement to an initial compensable disability evaluation for residuals of a crush injury to the right great toe.

6. Entitlement to an initial compensable disability evaluation for tinea versicolor.

7. Entitlement to an initial disability evaluation in excess of 70 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

8. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J. N., observer


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from December 2000 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2004 and June 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, and a May 2010 rating decision of the VA RO in Nashville, Tennessee.  The Los Angeles RO currently has jurisdiction over the Veteran's claims file.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in March 2012 before the undersigned.  A copy of the transcript has been associated with the claims file.  At the hearing, she submitted additional evidence and waived her right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2011).

The issue of entitlement to service connection for a bilateral ankle disability was raised during the Veteran's hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

In a November 2011 statement, the Veteran's representative stated that she received disability benefits from the Social Security Administration (SSA).  The Veteran also notified the RO of this in her August 2010 Notice of Disagreement (NOD) to the May 2010 rating decision which denied her TDIU claim.  When VA is put on notice of the existence of SSA records, as here, VA must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992) (VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (medical records upon which an award of SSA disability benefits have been predicated are relevant to VA claims for service connection and an increased rating).  As such, all relevant SSA records need to be obtained and associated with the claims file.

The record indicates that in May 2005 the Veteran was found to be entitled to Vocational Rehabilitation benefits.  However, there is no record of whether she has a Vocational and Rehabilitation folder.  If the Veteran has a Vocational and Rehabilitation folder, it should be associated with her claims file so that it may be considered during the adjudication of her claims.  

The Veteran's service treatment records (STRs) appear to be incomplete.  Her December 2000 report of medical history for entry into service and her entrance examination are of record.  However, the report of medical history for separation, and separation examination are not of record.  Because some of the Veteran's STRs have not been obtained, a remand is necessary for the RO to make another attempt to obtain them or determine that further attempts to do so would be futile.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

At her March 2012 hearing, the Veteran's representative asserted that there may be outstanding VA treatment records.  Over the appeals period the Veteran was treated at several VA Medical Centers.  To ensure completeness of the record, the RO should obtain any outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

With regard to the Veteran's claims for service connection for a left shoulder disability and headaches, the RO provided her with VA examinations in October 2005.  The examiners did not provide etiology opinions for either her left shoulder disability or her headaches.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Even if not initially obligated to do so, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 311.  On remand, the Veteran must be afforded new VA examinations for her left shoulder disability and headaches so that etiology opinions may be provided.  

Further, the Veteran has raised the theory of aggravation.  Although her December 2000 report of medical history for entry into service does not note a shoulder disability or headaches, a September 2005 VA treatment record shows that the Veteran reported pain in the supraspinatus and trapezius muscles that "appear[ed] to have existed prior to service," but she felt that service had aggravated it.  At her March 2012 hearing, she testified that her shoulder began hurting suddenly with no prior trauma.  VA treatment records show that she reported having headaches either since she was a child or since 2005.  In March 2012, she testified that her headaches began after she was sexually assaulted in service.  The examiner must provide opinions as to direct service connection and aggravation of a pre-existing condition.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for the records is unsuccessful, and further attempts to obtain them would be futile, the RO should document this in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(c)(2) and (3).  

2. Determine whether the Veteran has a Vocational and Rehabilitation folder.  If one exists, obtain it and associate it with her claims file.  If one does not exist, documentation of this fact must be associated with her claims file.  

3. Obtain the Veteran's complete STRs, including her entrance examination, report of medical history for separation, and separation examination.  If no records are available, the claims folder must indicate this fact and she should be notified in accordance with 38 C.F.R. § 3.159(e) (2011).

4. Obtain any outstanding VA treatment records that may exist, including treatment records from the VA Medical Centers in Murfreesboro and Nashville.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2011). 

5. Review the claims file and ensure the development actions have been conducted and completed.  Then, schedule the Veteran for an examination with an appropriate clinician.  

The purpose of the examination is to determine whether the Veteran has a left shoulder disability that had its onset or was aggravated during active service or; if arthritis is diagnosed, manifested to a compensable degree within one year of active service, or; is otherwise related to any incident of service, or; whether it existed prior to service and was aggravated beyond its natural progression by service. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion.  

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The Veteran's December 2000 report of medical history for entry into service.  

ii) A January 2003 STR showing a diagnosis of left shoulder bursitis.

iii) A September 2005 VA treatment record noting pain in the supraspinatus and trapezius that appeared to have existed prior to service.  

iv) The report of her October 2005 VA examination. 

v) The Veteran's March 2012 testimony that her shoulder began to hurt in service.  

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

e) The examiner must provide an opinion as to whether: 

i) On the basis of the clinical record, can it be clearly and unmistakably concluded that the Veteran's left shoulder disability preexisted her entry into active military service?

ii) If it is found that the left shoulder disability did clearly and unmistakably pre-exist service, can it also be clearly and unmistakably concluded that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

iii) If the left shoulder disability is not found to have so preexisted service, did it have its onset during active military service? 

iv) If arthritis is diagnosed, did it have its onset within one year of separation from service? 

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

g) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

6) Schedule the Veteran for an examination with an appropriate clinician.  The purpose of the examination is to determine whether the Veteran has headaches that had their onset or were aggravated during active service or; are otherwise related to any incident of service, or; whether they existed prior to service and were aggravated beyond their natural progression by service. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion.  

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The Veteran's December 2000 report of medical history for entry into service.  

ii) STRs from February 2001, September 2001, and May 2002 showing complaints of headaches.

iii) An STR from February 2002 where the Veteran reported hitting her head and subsequently having headaches.  

iv) The report of her October 2005 VA examination. 

v) VA treatment records from February 2007, June 2007, and February 2008 showing both a history of headaches since childhood and a history of headaches since 2005. 

vi) The Veteran's March 2012 testimony that her headaches began after she was sexually assaulted in service.  

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

e) The examiner must provide an opinion as to whether: 

i) On the basis of the clinical record, can it be clearly and unmistakably concluded that the Veteran's headaches preexisted her entry into active military service?

ii) If it is found that the headaches did clearly and unmistakably preexist service, can it also be clearly and unmistakably concluded that they were not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

iii) If the headaches are not found to have so preexisted service, did they have their onset during active military service? 

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

g) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

7) After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

8) Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



